                                                                                  CONFIDENTIAL
Case
1:18 PM 3:17-cv-03471-MAS-TJB               Document             11/16/18 Page 1 of 15 FUT001931
                                                     51-14 FiledInc.
                                              Future Sanitation,                       PageID: 2114
01/08/18
Accrual Basis                                        Profit & Loss
                                            January through December 2016
                                                                  Jan 16         Feb 16       Mar 16

  Ordinary Income/Expense
         Income
             4000 · Revenue - Roll Off                           146,411.30     168,560.67   168,349.66
             4020 · Revenue - Commercial                          14,730.76      13,330.10    12,405.50
             4021 · Ocean County Comm Route                             0.00      2,461.08      264.00
             4030 · Revenue - Residential                            1,941.99     1,351.88       71.97
             4800 · Revenue - Fuel Surcharge                           12.65        13.13        11.52
             4850 · Revenue - Recycling Revenue
                  4990 · JFD - Rebate                                   0.00          8.19         0.00
                  4850 · Revenue - Recycling Revenue - Other         6,876.76     2,555.97         0.00
             Total 4850 · Revenue - Recycling Revenue                6,876.76     2,564.16         0.00
             4910 · Municpal Revenue
                  4930 Nutley North                               93,600.00           0.00         0.00
                  4931 Bloomfield North                           98,197.00           0.00         0.00
                  4932 Hillsdale North                            30,992.91           0.00         0.00
                  4933 Hawthorne North                            39,375.00           0.00         0.00
                  4934 Garfield North                             16,900.00           0.00         0.00
                  4936 Rochelle Park North                           8,430.00         0.00         0.00
                  4937 Little Ferry North                         37,964.34           0.00         0.00
                  4938 Passaic BOE North                          -3,703.22           0.00         0.00
                  4939 Monnachie North                               3,712.91         0.00         0.00
                  4914 · Keyport - Disposal Rev.                  15,774.46      13,161.98    14,850.59
                  4916 · Matawan - Disposal Rev.                  21,245.33       7,550.38         0.00
                  4919 · Manalapan - Disposal Rev.                91,941.54      17,239.10         0.00
                  4922 · Holmdel - Contract Rev.                     7,319.58     7,319.58     7,319.58
                  4924 · Keyport - Contract Rev.                        0.00     17,625.00    17,625.00
                  4925 · Oceanport - Contract Rev.                      0.00     16,166.66    16,166.66
                  4926 · Matawan - Contract Rev.                        0.00     11,400.00         0.00
                  4929 · Manalapan - Contract Revenue            113,802.06      10,750.00         0.00
             Total 4910 · Municpal Revenue                       575,551.91     101,212.70    55,961.83
             4933 · Roll Off Revenue - North                     131,208.81           0.00         0.00
             4987 · Recycling Tax Credit                             4,553.77      946.36       398.70
             4989 · Miscellaneous Income
                  4900 · Revenue - Extras                         23,869.47       9,305.10    92,992.96
                  4989 · Miscellaneous Income - Other             25,949.65      10,331.54    18,533.46
             Total 4989 · Miscellaneous Income                    49,819.12      19,636.64   111,526.42
             4998 · Sales - Credit                                -1,050.00        -160.46    -1,033.48
         Total Income                                            930,057.07     309,916.26   347,956.12
         Cost of Goods Sold
             5000 · Disposal Cost                                 37,832.14      70,017.52    89,186.11
             5004 · Disposal - North                              23,405.58      21,387.12     7,500.00
             5030 · Labor Cost                                          0.00          0.00         0.00
             5050 · Fuel Cost                                     20,670.32       9,428.73    17,388.49
             5245 · Tolls                                               0.00          0.00         6.00
         Total COGS                                               81,908.04     100,833.37   114,080.60




                                                                                                          Page 1 of 15
                                                                                    CONFIDENTIAL
Case
1:18 PM 3:17-cv-03471-MAS-TJB                 Document             11/16/18 Page 2 of 15 FUT001932
                                                       51-14 FiledInc.
                                                Future Sanitation,                       PageID: 2115
01/08/18
Accrual Basis                                          Profit & Loss
                                              January through December 2016
                                                                    Jan 16         Feb 16       Mar 16

     Gross Profit                                                  848,149.03     209,082.89   233,875.52
         Expense
             6125 - Charge Card Discount Fee                            -381.02         0.00         0.00
             5060 · R&M - Equip & Vehicle                           26,556.28      16,758.63    17,513.19
             5090 · Small Tools & Supplies                                0.00          0.00        -2.50
             5100 · Tire Expense                                       6,558.66         0.00      650.63
             5456 · Towing                                             1,326.25      405.00       270.00
             6033 · Uniforms                                            314.55       273.28       379.99
             6120 · Bank Service Charges                            13,450.12        265.00          0.00
             6121 · Cleaning Expense                                    450.00          0.00         0.00
             6180 · Insurance Expense
                    5043 · Health Insurance                             522.79      8,810.00     9,330.00
                    6184 · Bond Expense                                   0.00       878.35          0.00
                    6186 · Auto Insurance                              4,838.92         0.00         0.00
                    6188 · Disability & Unemp Insurance                   0.00      1,708.41         0.00
                    6180 · Insurance Expense - Other                51,652.98       2,208.62     1,566.58
             Total 6180 · Insurance Expense                         57,014.69      13,605.38    10,896.58
             6230 · Licenses and Permits                               5,694.70         0.00     5,252.50
             6250 · Postage and Delivery                                 98.00       245.00       539.00
             6260 · Printing and Reproduction                           663.81          0.00         0.00
             6290 · Rent                                               6,991.48     5,064.10     4,938.96
             6320 · Computer Expense                                    361.82       474.68        54.99
             6340 · Telephone                                          7,930.84     6,358.50     5,180.50
             6350 · Entertainment & Meals                               930.46          0.00         0.00
             6380 · Travel Expense                                       73.05          0.00         0.00
             6390 · Utilities                                          9,451.13     2,929.42      744.13
             6485 · Office Expense                                      787.60        31.98       277.67
             6525 · CC Fees Expense                                    1,497.33     1,624.79     6,125.52
             6544 · Lease Expense                                       445.24          0.00         0.00
             6550 · G&A Employee Cost
                    6569 · Reimbursed Employee Expense-G&A                0.00          0.00         0.00
                    6550 · G&A Employee Cost - Other                     98.60       207.00       515.20
             Total 6550 · G&A Employee Cost                              98.60       207.00       515.20
             6650 · Accounting                                            0.00          0.00         0.00
             6655 · Legal Fees                                         3,000.00         0.00    10,000.00
             6755 · Security Expense                                      0.00       882.75          0.00
             6820 · Taxes
                    6830 · Federal                                        0.00      3,000.00         0.00
                    6820 · Taxes - Other                                  0.00          0.00         0.00
             Total 6820 · Taxes                                           0.00      3,000.00         0.00
             6885 · Admin Fee                                             1.00          7.00         0.00
             6999 · Miscellaneous Expenses
                    2012 · Chase Credit Card Payment                   2,900.00     2,600.00         0.00
                    6999 · Miscellaneous Expenses - Other           25,944.47      31,401.06   149,789.87
             Total 6999 · Miscellaneous Expenses                    28,844.47      34,001.06   149,789.87




                                                                                                            Page 2 of 15
                                                                                     CONFIDENTIAL
Case
1:18 PM 3:17-cv-03471-MAS-TJB                  Document             11/16/18 Page 3 of 15 FUT001933
                                                        51-14 FiledInc.
                                                 Future Sanitation,                       PageID: 2116
01/08/18
Accrual Basis                                        Profit & Loss
                                               January through December 2016
                                                                     Jan 16       Feb 16       Mar 16

             Total Expense                                          172,159.06    86,133.57   213,126.23
   Net Ordinary Income                                              675,989.97   122,949.32    20,749.29
   Other Income/Expense
       Other Expense
             7777 · Bad Debt Expense                                   130.60          0.00         0.00
             8877 · Settlement-Disposal Cost                              0.00         0.00         0.00
             9200 · Interest Expense                                  3,300.00         0.00         0.00
             9955 · Damage Expense                                    1,464.00         0.00         0.00
             9989 · Fines & Penalties                                 3,145.50     2,025.17         0.00
       Total Other Expense                                            8,040.10     2,025.17         0.00
   Net Other Income                                                  -8,040.10    -2,025.17         0.00
Net Income                                                          667,949.87   120,924.15    20,749.29




                                                                                                           Page 3 of 15
                                                                                  CONFIDENTIAL
Case
1:18 PM 3:17-cv-03471-MAS-TJB               Document             11/16/18 Page 4 of 15 FUT001934
                                                     51-14 FiledInc.
                                              Future Sanitation,                       PageID: 2117
01/08/18
Accrual Basis                                        Profit & Loss
                                            January through December 2016
                                                                  Apr 16         May 16       Jun 16

  Ordinary Income/Expense
         Income
             4000 · Revenue - Roll Off                           178,652.44     197,980.39   169,867.29
             4020 · Revenue - Commercial                             5,169.05    22,739.10     9,846.30
             4021 · Ocean County Comm Route                          1,362.54     2,725.08     1,362.54
             4030 · Revenue - Residential                            1,569.56     2,238.55     1,695.52
             4800 · Revenue - Fuel Surcharge                            0.00          0.00         0.00
             4850 · Revenue - Recycling Revenue
                  4990 · JFD - Rebate                                  12.93          0.00         0.00
                  4850 · Revenue - Recycling Revenue - Other            0.00          0.00         0.00
             Total 4850 · Revenue - Recycling Revenue                  12.93          0.00         0.00
             4910 · Municpal Revenue
                  4930 Nutley North                                     0.00          0.00         0.00
                  4931 Bloomfield North                                 0.00          0.00         0.00
                  4932 Hillsdale North                                  0.00          0.00         0.00
                  4933 Hawthorne North                                  0.00          0.00         0.00
                  4934 Garfield North                                   0.00          0.00         0.00
                  4936 Rochelle Park North                              0.00          0.00         0.00
                  4937 Little Ferry North                               0.00          0.00         0.00
                  4938 Passaic BOE North                                0.00          0.00         0.00
                  4939 Monnachie North                                  0.00          0.00         0.00
                  4914 · Keyport - Disposal Rev.                  15,063.15      13,710.82    16,553.50
                  4916 · Matawan - Disposal Rev.                        0.00          0.00         0.00
                  4919 · Manalapan - Disposal Rev.                      0.00      1,424.05         0.00
                  4922 · Holmdel - Contract Rev.                     7,319.58     7,319.58     7,319.58
                  4924 · Keyport - Contract Rev.                  17,625.00      35,250.00    17,625.00
                  4925 · Oceanport - Contract Rev.                16,166.66      32,333.32    16,166.66
                  4926 · Matawan - Contract Rev.                        0.00          0.00         0.00
                  4929 · Manalapan - Contract Revenue                   0.00          0.00         0.00
             Total 4910 · Municpal Revenue                        56,174.39      90,037.77    57,664.74
             4933 · Roll Off Revenue - North                            0.00          0.00         0.00
             4987 · Recycling Tax Credit                              846.33      1,499.66      779.34
             4989 · Miscellaneous Income
                  4900 · Revenue - Extras                         14,593.73       8,471.83    16,839.34
                  4989 · Miscellaneous Income - Other                7,413.81     7,231.18     6,687.75
             Total 4989 · Miscellaneous Income                    22,007.54      15,703.01    23,527.09
             4998 · Sales - Credit                                    -785.50      -689.50      -405.00
         Total Income                                            265,009.28     332,234.06   264,337.82
         Cost of Goods Sold
             5000 · Disposal Cost                                 96,430.51      89,170.86    87,874.97
             5004 · Disposal - North                              11,500.00       2,500.00     4,677.97
             5030 · Labor Cost                                          0.00       242.00          0.00
             5050 · Fuel Cost                                        8,402.33    13,794.73    14,947.41
             5245 · Tolls                                               0.00          0.00         0.00
         Total COGS                                              116,332.84     105,707.59   107,500.35




                                                                                                          Page 4 of 15
                                                                                   CONFIDENTIAL
Case
1:18 PM 3:17-cv-03471-MAS-TJB                Document             11/16/18 Page 5 of 15 FUT001935
                                                      51-14 FiledInc.
                                               Future Sanitation,                       PageID: 2118
01/08/18
Accrual Basis                                         Profit & Loss
                                             January through December 2016
                                                                   Apr 16         May 16       Jun 16

  Ordinary
      GrossIncome/Expense
             Profit                                               148,676.44     226,526.47   156,837.47
         Expense
             6125 - Charge Card Discount Fee                             0.00          0.00         0.00
             5060 · R&M - Equip & Vehicle                          16,427.99      10,841.69     3,401.34
             5090 · Small Tools & Supplies                               0.00          0.00         0.00
             5100 · Tire Expense                                       774.63          0.00         0.00
             5456 · Towing                                            3,744.60     2,359.62         0.00
             6033 · Uniforms                                           459.89       165.88          0.00
             6120 · Bank Service Charges                                 0.00          0.00         0.00
             6121 · Cleaning Expense                                     0.00          0.00         0.00
             6180 · Insurance Expense
                   5043 · Health Insurance                            7,625.00     7,625.00     6,960.00
                   6184 · Bond Expense                                   0.00          0.00         0.00
                   6186 · Auto Insurance                           42,000.00      42,000.00         0.00
                   6188 · Disability & Unemp Insurance                   0.00          0.00         0.00
                   6180 · Insurance Expense - Other                    843.22      1,750.11     2,505.48
             Total 6180 · Insurance Expense                        50,468.22      51,375.11     9,465.48
             6230 · Licenses and Permits                                 0.00      2,934.50         0.00
             6250 · Postage and Delivery                                94.00          0.00      188.00
             6260 · Printing and Reproduction                          376.95        58.85          0.00
             6290 · Rent                                              4,500.00     4,886.85     5,222.33
             6320 · Computer Expense                                     0.00        54.99        54.99
             6340 · Telephone                                         2,033.98     2,789.80      995.68
             6350 · Entertainment & Meals                                0.00          0.00         0.00
             6380 · Travel Expense                                       0.00          0.00         0.00
             6390 · Utilities                                          526.37       436.54       332.13
             6485 · Office Expense                                      10.00          0.00         0.00
             6525 · CC Fees Expense                                   1,684.36     1,215.68      199.61
             6544 · Lease Expense                                        0.00          0.00         0.00
             6550 · G&A Employee Cost
                   6569 · Reimbursed Employee Expense-G&A              194.50          0.00         0.00
                   6550 · G&A Employee Cost - Other                    167.60       116.20       176.20
             Total 6550 · G&A Employee Cost                            362.10       116.20       176.20
             6650 · Accounting                                           0.00          0.00         0.00
             6655 · Legal Fees                                           0.00          0.00         0.00
             6755 · Security Expense                                     0.00          0.00         0.00
             6820 · Taxes
                   6830 · Federal                                        0.00          0.00         0.00
                   6820 · Taxes - Other                                  0.00       -887.60         0.00
             Total 6820 · Taxes                                          0.00       -887.60         0.00
             6885 · Admin Fee                                            0.00          0.00         0.00
             6999 · Miscellaneous Expenses
                   2012 · Chase Credit Card Payment                      0.00          0.00         0.00
                   6999 · Miscellaneous Expenses - Other           84,427.04      88,780.27    63,327.02
             Total 6999 · Miscellaneous Expenses                   84,427.04      88,780.27    63,327.02




                                                                                                           Page 5 of 15
                                                                                     CONFIDENTIAL
Case
1:18 PM 3:17-cv-03471-MAS-TJB                  Document             11/16/18 Page 6 of 15 FUT001936
                                                        51-14 FiledInc.
                                                 Future Sanitation,                       PageID: 2119
01/08/18
Accrual Basis                                        Profit & Loss
                                               January through December 2016
                                                                     Apr 16       May 16      Jun 16

   Ordinary Total
            Income/Expense
                  Expense                                           165,890.13   165,128.38   83,362.78
   Net Ordinary Income                                              -17,213.69    61,398.09   73,474.69
   Other Income/Expense
       Other Expense
             7777 · Bad Debt Expense                                    19.62          0.00        0.00
             8877 · Settlement-Disposal Cost                              0.00         0.00        0.00
             9200 · Interest Expense                                      0.00     3,300.00    3,300.00
             9955 · Damage Expense                                        0.00         0.00        0.00
             9989 · Fines & Penalties                                     0.00         0.00        0.00
       Total Other Expense                                              19.62      3,300.00    3,300.00
   Net Other Income                                                     -19.62    -3,300.00   -3,300.00
Net Income                                                          -17,233.31    58,098.09   70,174.69




                                                                                                          Page 6 of 15
                                                                                  CONFIDENTIAL
Case
1:18 PM 3:17-cv-03471-MAS-TJB               Document             11/16/18 Page 7 of 15 FUT001937
                                                     51-14 FiledInc.
                                              Future Sanitation,                       PageID: 2120
01/08/18
Accrual Basis                                        Profit & Loss
                                            January through December 2016
                                                                  Jul 16         Aug 16       Sep 16

  Ordinary Income/Expense
         Income
             4000 · Revenue - Roll Off                           167,846.11     227,632.53   202,905.82
             4020 · Revenue - Commercial                              234.00     19,452.60     3,590.30
             4021 · Ocean County Comm Route                             0.00      2,725.08     1,362.54
             4030 · Revenue - Residential                              28.00      2,341.44     1,684.58
             4800 · Revenue - Fuel Surcharge                            0.00        15.00        20.00
             4850 · Revenue - Recycling Revenue
                  4990 · JFD - Rebate                                  30.84        15.24          0.00
                  4850 · Revenue - Recycling Revenue - Other            0.00          0.00         0.00
             Total 4850 · Revenue - Recycling Revenue                  30.84        15.24          0.00
             4910 · Municpal Revenue
                  4930 Nutley North                                     0.00          0.00         0.00
                  4931 Bloomfield North                                 0.00          0.00         0.00
                  4932 Hillsdale North                                  0.00          0.00         0.00
                  4933 Hawthorne North                                  0.00          0.00         0.00
                  4934 Garfield North                                   0.00          0.00         0.00
                  4936 Rochelle Park North                              0.00          0.00         0.00
                  4937 Little Ferry North                               0.00          0.00         0.00
                  4938 Passaic BOE North                                0.00          0.00         0.00
                  4939 Monnachie North                                  0.00          0.00         0.00
                  4914 · Keyport - Disposal Rev.                  16,635.72      21,279.39    13,061.70
                  4916 · Matawan - Disposal Rev.                        0.00          0.00         0.00
                  4919 · Manalapan - Disposal Rev.                      0.00          0.00         0.00
                  4922 · Holmdel - Contract Rev.                     7,319.58     7,319.58     7,319.58
                  4924 · Keyport - Contract Rev.                        0.00     35,250.00    17,625.00
                  4925 · Oceanport - Contract Rev.                   7,124.32    32,333.32    16,166.66
                  4926 · Matawan - Contract Rev.                        0.00          0.00         0.00
                  4929 · Manalapan - Contract Revenue                   0.00          0.00         0.00
             Total 4910 · Municpal Revenue                        31,079.62      96,182.29    54,172.94
             4933 · Roll Off Revenue - North                            0.00          0.00         0.00
             4987 · Recycling Tax Credit                              739.41       833.55       438.78
             4989 · Miscellaneous Income
                  4900 · Revenue - Extras                         14,726.82       9,727.67     2,519.95
                  4989 · Miscellaneous Income - Other                3,931.91    10,783.86    18,290.85
             Total 4989 · Miscellaneous Income                    18,658.73      20,511.53    20,810.80
             4998 · Sales - Credit                                -1,483.00      -6,395.04    12,815.65
         Total Income                                            217,133.71     363,314.22   297,801.41
         Cost of Goods Sold
             5000 · Disposal Cost                                 76,397.42      78,041.61    52,475.95
             5004 · Disposal - North                                 5,000.00    17,000.00     7,500.00
             5030 · Labor Cost                                          0.00          0.00         0.00
             5050 · Fuel Cost                                     18,355.81      12,951.67    13,822.34
             5245 · Tolls                                               0.00          0.00         0.00
         Total COGS                                               99,753.23     107,993.28    73,798.29




                                                                                                          Page 7 of 15
                                                                                   CONFIDENTIAL
Case
1:18 PM 3:17-cv-03471-MAS-TJB                Document             11/16/18 Page 8 of 15 FUT001938
                                                      51-14 FiledInc.
                                               Future Sanitation,                       PageID: 2121
01/08/18
Accrual Basis                                         Profit & Loss
                                             January through December 2016
                                                                   Jul 16         Aug 16       Sep 16

  Ordinary
      GrossIncome/Expense
             Profit                                               117,380.48     255,320.94   224,003.12
         Expense
             6125 - Charge Card Discount Fee                             0.00          0.00         0.00
             5060 · R&M - Equip & Vehicle                             6,070.38     3,092.99     5,777.06
             5090 · Small Tools & Supplies                               0.00          0.00         0.00
             5100 · Tire Expense                                         0.00          0.00         0.00
             5456 · Towing                                               0.00          0.00         0.00
             6033 · Uniforms                                             0.00          0.00         0.00
             6120 · Bank Service Charges                                10.00          0.00         0.00
             6121 · Cleaning Expense                                     0.00          0.00         0.00
             6180 · Insurance Expense
                   5043 · Health Insurance                            6,295.00     6,295.00     6,295.00
                   6184 · Bond Expense                                   0.00          0.00         0.00
                   6186 · Auto Insurance                                 0.00          0.00         0.00
                   6188 · Disability & Unemp Insurance                   0.00          0.00         0.00
                   6180 · Insurance Expense - Other                    650.06       441.48      1,573.36
             Total 6180 · Insurance Expense                           6,945.06     6,736.48     7,868.36
             6230 · Licenses and Permits                               957.50       107.00          5.00
             6250 · Postage and Delivery                                47.00          0.00         0.00
             6260 · Printing and Reproduction                            0.00          0.00         0.00
             6290 · Rent                                              4,771.27     5,298.24     4,999.50
             6320 · Computer Expense                                    54.99        54.99        54.99
             6340 · Telephone                                         1,362.15     3,442.99     1,304.61
             6350 · Entertainment & Meals                                0.00          0.00         0.00
             6380 · Travel Expense                                       0.00          0.00         0.00
             6390 · Utilities                                      -1,892.32         62.92        63.85
             6485 · Office Expense                                     381.40          0.00         0.00
             6525 · CC Fees Expense                                      0.00          0.00         0.00
             6544 · Lease Expense                                        0.00          0.00         0.00
             6550 · G&A Employee Cost
                   6569 · Reimbursed Employee Expense-G&A                0.00          0.00         0.00
                   6550 · G&A Employee Cost - Other                     23.20        20.30        20.30
             Total 6550 · G&A Employee Cost                             23.20        20.30        20.30
             6650 · Accounting                                           0.00          0.00         0.00
             6655 · Legal Fees                                     25,000.00           0.00         0.00
             6755 · Security Expense                                     0.00          0.00         0.00
             6820 · Taxes
                   6830 · Federal                                        0.00          0.00         0.00
                   6820 · Taxes - Other                                  0.00          0.00         0.00
             Total 6820 · Taxes                                          0.00          0.00         0.00
             6885 · Admin Fee                                           10.00          0.00         0.00
             6999 · Miscellaneous Expenses
                   2012 · Chase Credit Card Payment                      0.00          0.00         0.00
                   6999 · Miscellaneous Expenses - Other          146,348.27     118,568.90   110,276.26
             Total 6999 · Miscellaneous Expenses                  146,348.27     118,568.90   110,276.26




                                                                                                           Page 8 of 15
                                                                                     CONFIDENTIAL
Case
1:18 PM 3:17-cv-03471-MAS-TJB                  Document             11/16/18 Page 9 of 15 FUT001939
                                                        51-14 FiledInc.
                                                 Future Sanitation,                       PageID: 2122
01/08/18
Accrual Basis                                        Profit & Loss
                                               January through December 2016
                                                                     Jul 16       Aug 16       Sep 16

   Ordinary Total
            Income/Expense
                  Expense                                           190,088.90   137,384.81   130,369.93
   Net Ordinary Income                                              -72,708.42   117,936.13    93,633.19
   Other Income/Expense
       Other Expense
             7777 · Bad Debt Expense                                      0.00         0.00       92.40
             8877 · Settlement-Disposal Cost                           900.00          0.00         0.00
             9200 · Interest Expense                                  3,300.00     3,300.00     3,300.00
             9955 · Damage Expense                                        0.00         0.00         0.00
             9989 · Fines & Penalties                                     0.00         0.00         0.00
       Total Other Expense                                            4,200.00     3,300.00     3,392.40
   Net Other Income                                                  -4,200.00    -3,300.00    -3,392.40
Net Income                                                          -76,908.42   114,636.13    90,240.79




                                                                                                           Page 9 of 15
                                                                                     CONFIDENTIAL
Case
1:18 PM3:17-cv-03471-MAS-TJB                 Document
                                                Future 51-14        11/16/18 Page 10 of 15FUT001940
                                                             Filed Inc.
                                                       Sanitation,                         PageID: 2123
01/08/18
Accrual Basis                                         Profit & Loss
                                             January through December 2016
                                                                   Oct 16         Nov 16       Dec 16

   Ordinary Income/Expense
          Income
              4000 · Revenue - Roll Off                           144,272.61     129,512.59   105,598.00
              4020 · Revenue - Commercial                          14,152.50       3,048.10    13,770.30
              4021 · Ocean County Comm Route                          1,474.89     1,474.89     1,305.89
              4030 · Revenue - Residential                            1,320.73     1,158.93     1,893.78
              4800 · Revenue - Fuel Surcharge                           20.00        40.00          0.00
              4850 · Revenue - Recycling Revenue
                   4990 · JFD - Rebate                                   0.00          0.00         0.00
                   4850 · Revenue - Recycling Revenue - Other            0.00          0.00         4.62
              Total 4850 · Revenue - Recycling Revenue                   0.00          0.00         4.62
              4910 · Municpal Revenue
                   4930 Nutley North                                     0.00          0.00         0.00
                   4931 Bloomfield North                                 0.00          0.00         0.00
                   4932 Hillsdale North                                  0.00          0.00         0.00
                   4933 Hawthorne North                                  0.00          0.00         0.00
                   4934 Garfield North                                   0.00          0.00         0.00
                   4936 Rochelle Park North                              0.00          0.00         0.00
                   4937 Little Ferry North                               0.00          0.00         0.00
                   4938 Passaic BOE North                                0.00          0.00         0.00
                   4939 Monnachie North                                  0.00          0.00         0.00
                   4914 · Keyport - Disposal Rev.                        0.00     34,855.24    16,142.43
                   4916 · Matawan - Disposal Rev.                        0.00          0.00         0.00
                   4919 · Manalapan - Disposal Rev.                      0.00          0.00         0.00
                   4922 · Holmdel - Contract Rev.                        0.00          0.00         0.00
                   4924 · Keyport - Contract Rev.                        0.00     35,250.00    13,619.32
                   4925 · Oceanport - Contract Rev.                16,166.66      16,166.66    16,166.66
                   4926 · Matawan - Contract Rev.                        0.00          0.00         0.00
                   4929 · Manalapan - Contract Revenue                   0.00          0.00         0.00
              Total 4910 · Municpal Revenue                        16,166.66      86,271.90    45,928.41
              4933 · Roll Off Revenue - North                            0.00          0.00         0.00
              4987 · Recycling Tax Credit                              747.52       182.76        82.20
              4989 · Miscellaneous Income
                   4900 · Revenue - Extras                             426.31        59.97       150.00
                   4989 · Miscellaneous Income - Other             17,533.14      16,434.05    45,651.97
              Total 4989 · Miscellaneous Income                    17,959.45      16,494.02    45,801.97
              4998 · Sales - Credit                                      0.00          0.00    -3,233.33
          Total Income                                            196,114.36     238,183.19   211,151.84
          Cost of Goods Sold
              5000 · Disposal Cost                                 55,205.48      44,272.54    32,728.19
              5004 · Disposal - North                                 2,000.00         0.00         0.00
              5030 · Labor Cost                                          0.00      1,025.42         0.00
              5050 · Fuel Cost                                     10,985.79      10,986.04    10,895.38
              5245 · Tolls                                               0.00          0.00         0.00
          Total COGS                                               68,191.27      56,284.00    43,623.57




                                                                                                           Page 10 of 15
                                                                                    CONFIDENTIAL
Case
1:18 PM3:17-cv-03471-MAS-TJB                Document
                                               Future 51-14        11/16/18 Page 11 of 15FUT001941
                                                            Filed Inc.
                                                      Sanitation,                         PageID: 2124
01/08/18
Accrual Basis                                          Profit & Loss
                                              January through December 2016
                                                                    Oct 16         Nov 16       Dec 16

   Ordinary
       GrossIncome/Expense
              Profit                                               127,923.09     181,899.19   167,528.27
          Expense
              6125 - Charge Card Discount Fee                             0.00          0.00         0.00
              5060 · R&M - Equip & Vehicle                             3,764.11     7,488.31     1,517.70
              5090 · Small Tools & Supplies                               0.00          0.00         0.00
              5100 · Tire Expense                                         0.00          0.00         0.00
              5456 · Towing                                               0.00          0.00         0.00
              6033 · Uniforms                                             0.00          0.00         0.00
              6120 · Bank Service Charges                                 0.00          0.00         0.00
              6121 · Cleaning Expense                                     0.00          0.00         0.00
              6180 · Insurance Expense
                    5043 · Health Insurance                               0.00      4,000.00         0.00
                    6184 · Bond Expense                                   0.00          0.00         0.00
                    6186 · Auto Insurance                                 0.00          0.00         0.00
                    6188 · Disability & Unemp Insurance                   0.00          0.00         0.00
                    6180 · Insurance Expense - Other                    511.55       442.81       860.40
              Total 6180 · Insurance Expense                            511.55      4,442.81      860.40
              6230 · Licenses and Permits                               982.50       164.07          0.00
              6250 · Postage and Delivery                                 0.00       188.00          0.00
              6260 · Printing and Reproduction                          264.52          0.00         0.00
              6290 · Rent                                              4,500.00    12,183.72     4,500.00
              6320 · Computer Expense                                    54.99        54.99        54.99
              6340 · Telephone                                         1,314.82     1,040.01      979.43
              6350 · Entertainment & Meals                                0.00          0.00         0.00
              6380 · Travel Expense                                       0.00          0.00         0.00
              6390 · Utilities                                           94.04       238.37      1,050.70
              6485 · Office Expense                                      17.64       143.83       138.48
              6525 · CC Fees Expense                                      0.00          0.00         0.00
              6544 · Lease Expense                                        0.00          0.00         0.00
              6550 · G&A Employee Cost
                    6569 · Reimbursed Employee Expense-G&A                0.00          0.00         0.00
                    6550 · G&A Employee Cost - Other                     20.30        20.30        20.30
              Total 6550 · G&A Employee Cost                             20.30        20.30        20.30
              6650 · Accounting                                        2,500.00         0.00         0.00
              6655 · Legal Fees                                           0.00          0.00         0.00
              6755 · Security Expense                                     0.00          0.00         0.00
              6820 · Taxes
                    6830 · Federal                                        0.00          0.00         0.00
                    6820 · Taxes - Other                                  0.00          0.00         0.00
              Total 6820 · Taxes                                          0.00          0.00         0.00
              6885 · Admin Fee                                            0.00          0.00         0.00
              6999 · Miscellaneous Expenses
                    2012 · Chase Credit Card Payment                      0.00          0.00         0.00
                    6999 · Miscellaneous Expenses - Other           68,769.68      63,330.44    74,911.33
              Total 6999 · Miscellaneous Expenses                   68,769.68      63,330.44    74,911.33




                                                                                                            Page 11 of 15
                                                                                   CONFIDENTIAL
Case
1:18 PM3:17-cv-03471-MAS-TJB               Document
                                              Future 51-14        11/16/18 Page 12 of 15FUT001942
                                                           Filed Inc.
                                                     Sanitation,                         PageID: 2125
01/08/18
Accrual Basis                                        Profit & Loss
                                               January through December 2016
                                                                     Oct 16      Nov 16      Dec 16

   Ordinary Total
            Income/Expense
                  Expense                                            82,794.15   89,294.85   84,033.33
   Net Ordinary Income                                               45,128.94   92,604.34   83,494.94
   Other Income/Expense
       Other Expense
             7777 · Bad Debt Expense                                 14,951.67        0.00        0.00
             8877 · Settlement-Disposal Cost                           850.00      850.00     1,700.00
             9200 · Interest Expense                                  3,300.00    3,300.00    3,300.00
             9955 · Damage Expense                                        0.00        0.00        0.00
             9989 · Fines & Penalties                                 1,500.00     328.00         0.00
       Total Other Expense                                           20,601.67    4,478.00    5,000.00
   Net Other Income                                                 -20,601.67   -4,478.00   -5,000.00
Net Income                                                           24,527.27   88,126.34   78,494.94




                                                                                                         Page 12 of 15
                                                                                     CONFIDENTIAL
Case
1:18 PM3:17-cv-03471-MAS-TJB                 Document
                                                Future 51-14        11/16/18 Page 13 of 15FUT001943
                                                             Filed Inc.
                                                       Sanitation,                         PageID: 2126
01/08/18
Accrual Basis                                         Profit & Loss
                                             January through December 2016
                                                                      TOTAL

   Ordinary Income/Expense
          Income
              4000 · Revenue - Roll Off                           2,007,589.41
              4020 · Revenue - Commercial                             132,468.61
              4021 · Ocean County Comm Route                           16,518.53
              4030 · Revenue - Residential                             17,296.93
              4800 · Revenue - Fuel Surcharge                            132.30
              4850 · Revenue - Recycling Revenue
                   4990 · JFD - Rebate                                    67.20
                   4850 · Revenue - Recycling Revenue - Other           9,437.35
              Total 4850 · Revenue - Recycling Revenue                  9,504.55
              4910 · Municpal Revenue
                   4930 Nutley North                                   93,600.00
                   4931 Bloomfield North                               98,197.00
                   4932 Hillsdale North                                30,992.91
                   4933 Hawthorne North                                39,375.00
                   4934 Garfield North                                 16,900.00
                   4936 Rochelle Park North                             8,430.00
                   4937 Little Ferry North                             37,964.34
                   4938 Passaic BOE North                              -3,703.22
                   4939 Monnachie North                                 3,712.91
                   4914 · Keyport - Disposal Rev.                     191,088.98
                   4916 · Matawan - Disposal Rev.                      28,795.71
                   4919 · Manalapan - Disposal Rev.                   110,604.69
                   4922 · Holmdel - Contract Rev.                      65,876.22
                   4924 · Keyport - Contract Rev.                     207,494.32
                   4925 · Oceanport - Contract Rev.                   201,124.24
                   4926 · Matawan - Contract Rev.                      11,400.00
                   4929 · Manalapan - Contract Revenue                124,552.06
              Total 4910 · Municpal Revenue                       1,266,405.16
              4933 · Roll Off Revenue - North                         131,208.81
              4987 · Recycling Tax Credit                              12,048.38
              4989 · Miscellaneous Income
                   4900 · Revenue - Extras                            193,683.15
                   4989 · Miscellaneous Income - Other                188,773.17
              Total 4989 · Miscellaneous Income                       382,456.32
              4998 · Sales - Credit                                    -2,419.66
          Total Income                                            3,973,209.34
          Cost of Goods Sold
              5000 · Disposal Cost                                    809,633.30
              5004 · Disposal - North                                 102,470.67
              5030 · Labor Cost                                         1,267.42
              5050 · Fuel Cost                                        162,629.04
              5245 · Tolls                                                  6.00
          Total COGS                                              1,076,006.43




                                                                                              Page 13 of 15
                                                                                    CONFIDENTIAL
Case
1:18 PM3:17-cv-03471-MAS-TJB                Document
                                               Future 51-14        11/16/18 Page 14 of 15FUT001944
                                                            Filed Inc.
                                                      Sanitation,                         PageID: 2127
01/08/18
Accrual Basis                                          Profit & Loss
                                              January through December 2016
                                                                       TOTAL

   Ordinary
       GrossIncome/Expense
              Profit                                               2,897,202.91
          Expense
              6125 - Charge Card Discount Fee                             -381.02
              5060 · R&M - Equip & Vehicle                             119,209.67
              5090 · Small Tools & Supplies                                 -2.50
              5100 · Tire Expense                                        7,983.92
              5456 · Towing                                              8,105.47
              6033 · Uniforms                                            1,593.59
              6120 · Bank Service Charges                               13,725.12
              6121 · Cleaning Expense                                     450.00
              6180 · Insurance Expense
                    5043 · Health Insurance                             63,757.79
                    6184 · Bond Expense                                   878.35
                    6186 · Auto Insurance                               88,838.92
                    6188 · Disability & Unemp Insurance                  1,708.41
                    6180 · Insurance Expense - Other                    65,006.65
              Total 6180 · Insurance Expense                           220,190.12
              6230 · Licenses and Permits                               16,097.77
              6250 · Postage and Delivery                                1,399.00
              6260 · Printing and Reproduction                           1,364.13
              6290 · Rent                                               67,856.45
              6320 · Computer Expense                                    1,331.41
              6340 · Telephone                                          34,733.31
              6350 · Entertainment & Meals                                930.46
              6380 · Travel Expense                                        73.05
              6390 · Utilities                                          14,037.28
              6485 · Office Expense                                      1,788.60
              6525 · CC Fees Expense                                    12,347.29
              6544 · Lease Expense                                        445.24
              6550 · G&A Employee Cost
                    6569 · Reimbursed Employee Expense-G&A                194.50
                    6550 · G&A Employee Cost - Other                     1,405.50
              Total 6550 · G&A Employee Cost                             1,600.00
              6650 · Accounting                                          2,500.00
              6655 · Legal Fees                                         38,000.00
              6755 · Security Expense                                     882.75
              6820 · Taxes
                    6830 · Federal                                       3,000.00
                    6820 · Taxes - Other                                  -887.60
              Total 6820 · Taxes                                         2,112.40
              6885 · Admin Fee                                             18.00
              6999 · Miscellaneous Expenses
                    2012 · Chase Credit Card Payment                     5,500.00
                    6999 · Miscellaneous Expenses - Other          1,025,874.61
              Total 6999 · Miscellaneous Expenses                  1,031,374.61




                                                                                             Page 14 of 15
                                                                                   CONFIDENTIAL
Case
1:18 PM3:17-cv-03471-MAS-TJB               Document
                                              Future 51-14        11/16/18 Page 15 of 15FUT001945
                                                           Filed Inc.
                                                     Sanitation,                         PageID: 2128
01/08/18
Accrual Basis                                        Profit & Loss
                                               January through December 2016
                                                                      TOTAL

   Ordinary Total
            Income/Expense
                  Expense                                           1,599,766.12
   Net Ordinary Income                                              1,297,436.79
   Other Income/Expense
       Other Expense
             7777 · Bad Debt Expense                                  15,194.29
             8877 · Settlement-Disposal Cost                           4,300.00
             9200 · Interest Expense                                  29,700.00
             9955 · Damage Expense                                     1,464.00
             9989 · Fines & Penalties                                  6,998.67
       Total Other Expense                                            57,656.96
   Net Other Income                                                   -57,656.96
Net Income                                                          1,239,779.83




                                                                                            Page 15 of 15
